Citation Nr: 1025486	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-48 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a right knee disorder, 
as secondary to a left knee disorder.



REPRESENTATION

Appellant represented by:	Mr. Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 until June 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.

The service connection claims for review on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1976 RO rating decision denied a claim of 
service connection for a left knee disorder on the basis that a 
left knee disorder pre-existed service and was not aggravated 
therein.

2.  Evidence added to the record since the May 1976 RO rating 
decision includes lay and medical evidence that the Veteran's 
left knee chondromalacia may have worsened in severity during 
service.


CONCLUSIONS OF LAW

1.  A May 1976 RO rating decision denying service connection for 
a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009).

2.  New and material evidence has been received to reopen the 
claim to establish service connection for a left knee disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

A pre-existing injury or disease will be considered to have been 
aggravated during service where there is an increase in 
disability during service unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing 
injury or disease will not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Except as provided by law, when a case or issue has been decided 
and an appeal has not been taken within the time prescribed by 
law, the case is closed, the matter is ended, and no further 
review is afforded.  However, pursuant to 38 U.S.C.A. § 5108, if 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Evidence is new when it is not merely cumulative or redundant of 
other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the specific 
issue at hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

Service connection for a left knee disorder was initially denied 
in an August 1975 rating decision on the basis that a left knee 
disorder pre-existed service and was not aggravated therein.  
Upon receipt of additional service treatment records (STRs), the 
RO readjudicated, and denied, the claim in a May 1976 rating 
decision.  The Veteran was provided notice of this decision, and 
his appellate rights, by letter dated May 11, 1976.  As the 
Veteran did not initiate a timely appeal, the claim is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

Evidence of record before the RO in May 1976 included the 
Veteran's October 1974 entrance examination which noted that a 
sutured laceration of the left knee had healed.  A March 1975 STR 
reflected the Veteran's report of left knee pain under the 
patella when walking and running.  At that time, the Veteran 
described having undergone a pre-service left knee operation 
following a motor vehicle accident.  A June 1975 Medical Board 
Report included the Veteran's report of a pre-service left knee 
injury after falling out of a truck.  He described current 
symptoms of an aching type pain under his knee cap aggravated by 
activity with occasional locking and give-way sensation.  He 
further reported that his pain "was about the same at this time 
as it had been prior to entry into the service."  The Veteran 
was diagnosed with symptomatic left chondromalacia patella 
secondary to direct contusion which existed prior to service 
(EPTE) and was not aggravated therein. 

The evidence also included a January 1976 opinion of a VA 
examiner that stated that the Veteran's left knee diagnosis "is 
usually aggravated by strenuous activity," however, "[t]he 
cause and effect and relationship to [the Veteran's] service time 
would be very difficult to assess at this time."

Evidence added to the record since the May 1976 RO rating 
decision includes a May 2010 physical therapist functional 
capacity evaluation which, based upon review of the claims 
folder, concluded that the Veteran's "knee symptoms and 
limitations were related to service."  This medical statement, 
in conjunction with the Veteran's testimony of left knee locking 
sensations first manifested in service, is material evidence 
which raises a reasonable possibility of substantiating the 
claim.  The claim, therefore, is reopened.  

As addressed below, a review of the claim on the merits is 
deferred for additional development.


ORDER

The application to reopen a claim of service connection for a 
left knee disorder is granted.


REMAND

On a merits review of the left knee claim, the Board notes that 
the Veteran's enlistment examination only noted a healed sutured 
laceration scar of the left knee.  Chondromalacia patella was not 
diagnosed.  As such, the presumption of soundness attaches to the 
diagnosis of chondromalacia patella of the left knee.  
38 U.S.C.A. § 1111.

However, the Veteran's statements during Medical Board 
Proceedings reflect that his chondromalacia patella symptoms 
began prior to service and did not worsen during service.  This 
lay evidence, in conjunction with the Medical Board Proceedings, 
clearly and unmistakably shows that the Veteran's left knee 
chondromalacia patella existed prior to service as a result of a 
direct pre-service contusion.

The physical therapist opines that the Veteran's current left 
knee disability is consistent with a diagnosis of chondromalacia 
patella "likely seen from fall on knee" followed by 
overexertion of prolonged condylar surface pressure.  The only 
evidence of a falling injury occurred prior to service.  The 
Board also notes a reported history of the Veteran incurring a 
left proximal femur fracture.  As such, the Board finds that 
medical opinion is necessary to determine the nature and etiology 
of the Veteran's current left knee disability. 

With respect to the right eye disorder claim, the Board notes 
that an unappealed August 1975 RO rating decision denied a claim 
of service connection for right eye disability.  The Veteran's 
then existing STRs reflecting evaluations for right eye 
complaints were not available for RO review.  In such 
circumstances, the claim is reconsidered as an original claim of 
service connection.  38 C.F.R. § 3.156(c).  Thus, the Board has 
recharacterized the issue as entitlement to service connection 
for a right eye disability.

The Veteran's October 1974 enlistment examination did not note a 
pre-existing right eye disability.  In December 1974, the Veteran 
presented to the dispensary reporting a one week history of right 
eye blurriness "while scopping in."  He further reported a 
"long history of blurriness since childhood."  Diagnoses 
included right eye strain and ambylopia.  Thereafter, the Veteran 
described a worsening of right eye pain and vision.  A March 1975 
evaluation noted right eye findings compatible with "solar 
burn" but not limited to such.

Post-service, the record reflects that the Veteran underwent a 
right eye vitrectomy in 1990.  Subsequent medical records reflect 
diagnoses of solar retinopathy of the right eye, astigmatism and 
psuedophakia.  The Veteran's alleges in-service incidents of 
being sprayed with deodorant in the face, and being forced to 
stare directly into the sun.

Overall, the Veteran's STRs include his inservice report of right 
eye blurriness which began at the age of 8, but subjectively 
worsened during service.  The March 1975 evaluation of "solar 
burn" appears to correlate with the current diagnosis of solar 
retinopathy of the right eye.  As such, the Board requires 
medical opinion as to the nature and etiology of the Veteran's 
currently diagnosed solar retinopathy.

Finally, the Veteran has claimed entitlement to service 
connection for his right knee as secondary to his left knee 
disorder.  A report of contact from December 2008 indicates that 
the Veteran has specifically claimed his right knee on a 
secondary basis only. 

Given the Veteran's claim that a right knee disorder is secondary 
to his left knee disorder, the Board finds that the claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the Board defers consideration of this 
claim pending additional development of the left knee disability 
claim.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment within the Salt Lake City, Utah VA 
Health Care System since March 2010.

2.  Upon receipt of any additional records, 
schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his current left knee disability.  
The claims file is to be made available to 
the examiner and the examiner is to answer 
the following questions:

a) what is the diagnosis, or 
diagnoses, of all current left knee 
disorders?

b) with respect to a diagnosis of 
chondromalacia patella, does clear and 
unmistakable evidence exist that such 
disability which preexisted service 
was not clearly and unmistakably 
aggravated during service beyond the 
natural progress of the disorder?

c) for any diagnoses other than 
chondromalacia patella (if any), 
provide opinion as to whether it is at 
least as likely as not that such 
disability either first manifested in 
service and/or is causally related to 
an event during service?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

In rendering this opinion, the examiner 
should note that temporary or intermittent 
flare-ups of symptoms of a condition, alone, 
do not constitute "aggravation" unless the 
underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

3.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his current right eye 
disabilities.  The claims file is to be made 
available to the examiner and the examiner is 
to answer the following questions:

a) what is the diagnosis, or 
diagnoses, of all current right eye 
disorders?

b) with respect to a diagnosis of 
solar retinopathy, does the evidence 
clearly and unmistakably establish 
that such disorder existed prior to 
service and, if so, whether the 
evidence establishes that such 
disorder was not clearly and 
unmistakably aggravated during service 
beyond the natural progress of the 
disorder?

c) for any diagnoses other than solar 
retinopathy (other than refractive 
errors which are not deemed 
disabilities for VA purposes), provide 
opinion as to whether it is at least 
as likely as not that such disability 
either first manifested in service 
and/or is causally related to an event 
during service?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

In rendering this opinion, the examiner 
should note that temporary or intermittent 
flare-ups of symptoms of a condition, alone, 
do not constitute "aggravation" unless the 
underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

4.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


